DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Terminal Disclaimer filed on 3/12/2021 has been approved. The Response After Final filed 
on 3/12/2021 has been entered. Claims 1-21 remain for examination.

Allowable Subject Matter
Claims 1-21 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: The Terminal Disclaimer filed on 3/12/2021 has been approved and thus vacates all pending obvious double patenting grounds of rejection on the claim. Accordingly, the prior art fails to disclose: 
i. an apparatus as recited in claim 1 comprising: 
a network interface configured to receive a request to authenticate account information stored on a user device; and 
a processor configured to execute software of a web browser of the user device for authenticating the account information, wherein the processor is configured to verify, with a provider of the web browser, that the account information is associated with the executing software of the user device, and control the network interface to transmit a result of the authentication to a computing system.

ii. a method as recited in claim 9 comprising: 
receiving a request to authenticate account information stored on a user device; and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.